PER CURIAM.
After entry of an order declaring her two minor children to be dependent and placing custody with the paternal grandmother, the mother filed a petition for writ of habeas corpus on the ground that the order is illegal. We treat the petition as an appeal pursuant to Fla.R.App.P. 9.040(c) and § 39.413, Fla.Stat.
The dependency order was entered pursuant to a petition filed by the grandmother five days after the death of the children’s father. The sole ground raised by the petition was that the mother abandoned the children approximately three months ago. No allegations regarding the mother’s fitness or ability to care for the children were raised. Section 39.01(1) defines “abandoned” as a period of six months or longer during which a parent makes no effort to communicate with the child. Thus, the petition was facially insufficient to invoke the jurisdiction of the circuit court under chapter 39 and the dependency order is predicated on a finding in contravention of the statutorily prescribed time period. Therefore, the order is reversed.
SHIVERS, ZEHMER and WIGGINTON, JJ., concur.